 



EXHIBIT 10.3
GMP AMENDMENT NUMBER 17
     This Separate GMP Amendment is executed this 4th day of February, 2008, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project as identified therein.

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 17 and all Work previously
authorized pursuant to GMP Amendments shall be $737,656,945 and that the GMP is
accounted as follows: (a) the Preconstruction Services equals $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $24,459,680, (c) the
Cost of the Work equals $675,131,901, (d) the Construction Manager’s Fee equals
$21,525,860, (e) Contingency equals $15,938,947, (f) the Mock-up Room Cost of
Work equals $250,557.

     
OWNER
  CONSTRUCTION MANAGER
GAYLORD NATIONAL, LLC
  PERINI TOMPKINS JOINT VENTURE
By: Gaylord Hotels, Inc. sole member
   

             
By:
  /s/ David C. Kloeppel   By:   /s/ Gary Sapowski
 
       David C. Kloeppel            Gary Sapowski
Title:
  Vice-President   Title:   Sr. VP

 